Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 03, 2021

The Court of Appeals hereby passes the following order:

A21A1213. GREG HOLLAND v. GUARANTY SOLUTIONS RECOVERY FUND
    1, LLC.

       In this civil action, defendant Greg Holland filed this direct appeal from the trial
court’s December 17, 2020 order denying his motion for a protective order against post-
judgment subpoenas sent by plaintiff Guaranty Solutions Recovery Fund 1, LLC. We
lack jurisdiction.

       Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” Here,
the trial court’s December 17, 2020 order is not a final order, as the case remains
pending in the trial court. Cf. Cornelius v. Finley, 204 Ga. App. 299, 300-301 (418 SE2d
815) (1992) (an order compelling post-judgment discovery “is not final in the sense of
being dispositive of the case, as contemplated by OCGA § 5-6-34 (a) (1),” where
disputed discovery remains unanswered). Consequently, Holland was required to use
the interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to seek appellate review of the December 17, 2020 order.
See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).
His failure to do so deprives us of jurisdiction over this direct appeal which is hereby
DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                             06/03/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.

                                                                                            , Clerk.